DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10, 12-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 7,468,029 (Robertson, Jr.).
Regarding claim 1, Robertson, Jr. teaches a cardiac device for implantation adjacent an exterior of a heart (abstract), the cardiac device comprising: an inflatable bladder comprising an inner wall and an outer wall, wherein the inner wall itself is more expandable than the outer wall itself such that the inflatable bladder itself is configured to deform substantially inwardly to exert localized pressure against a region of the heart when the inflatable bladder is positioned adjacent the region of the heart and inflated (The outer walls of the bladders are attached to the interior surface of the inelastic enclosure, thus rendering the outer walls “inelastic”. The inner walls of the bladders are elastic and expandable. See col. 4, lines 26-48 and col. 5, lines 43-59). 
Regarding claim 2, Robertson, Jr. teaches the region of the heart comprises a mitral valve of the heart (col. 4, lines 23-36; Figures 1, 3, and 4).
claims 3 and 4, Robertson, Jr. teaches the inflatable bladder comprises a first inflatable bladder; the region comprises a first region; and the cardiac device further comprises a second inflatable bladder configured to exert localized pressure against a second region of the heart when the second inflatable bladder is positioned adjacent the second region of the heart and inflated; wherein the second region comprises a papillary muscle of the heart (col. 4, lines 23-48; col. 5, lines 43-59; Figures 1, 3, and 4).	Regarding claims 5 and 6, Robertson, Jr. teaches a third inflatable bladder configured to exert localized pressure against a third region of the heart when the third inflatable bladder is positioned adjacent the third region of the heart and inflated; wherein the third region of the heart comprises a tricuspid valve of the heart (“two or more highly elastic and/or highly conforming chambers or bladder that reside on the inside of the enclosure”, col. 1, line 64-col. 2, line 2; see Figures 1 and 3).
	Regarding claims 7-9, Robertson, Jr. teaches a jacket configured for implantation circumferentially around ventricles of the heart, the jacket including an open top and configured to be positioned in an atrial-ventricular (A-V) groove of the heart, wherein the inflatable bladder is positioned adjacent the jacket; wherein the inflatable bladder is located such that, when the top end of the jacket is in the A-V groove, the inflatable bladder is positionable adjacent to a mitral valve of the heart, wherein the inflatable bladder is attached to the jacket (The “jacket” is construed as the enclosure. The limitation “to be positioned in an atrial-ventricular (A-V) groove of the heart” and “when the top end of the jacket is in the A-V groove, the inflatable bladder is positionable adjacent to a mitral valve of the heart” are functional language. Since the Figure 4, the enclosure is capable of being placed as claimed in an A-V groove. See col. 4, lines 25-28 and lines 45-48; see Figures 1, 3, and 13B).
	Regarding claim 10, Robertson, Jr. teaches a fluid supply line configured to be coupled to the inflatable bladder and provide fluid to the inflatable bladder (Figures 1 and 4; col. 5, lines 57-65).
	Regarding claim 12, Robertson, Jr. teaches a method of providing localized pressure to one or more regions of a heart to improve heart functioning (abstract), the method comprising: 
a) positioning a cardiac device adjacent the heart (see Figures 1 and 4; col. 5, lines 41-65), wherein the cardiac device comprises:
an inflatable bladder comprising an inner wall and an outer wall, wherein the inner wall itself is more expandable than the outer wall itself such that the inflatable bladder itself is configured to deform substantially inwardly to exert localized pressure against a region of the heart when the inflatable bladder is positioned adjacent the region of the heart and inflated (The outer walls of the bladders are attached to the interior surface of the inelastic enclosure, thus rendering the outer walls “inelastic”. The inner walls of the bladders are elastic and expandable. See col. 4, lines 26-48 and col. 5, lines 43-59); and
(b) inflating the inflatable bladder such that the inflatable bladder exerts localized pressure to the region of the heart (see Figures 1 and 4; col. 5, lines 41-65).
	Regarding claims 13-16, Robertson, Jr. teaches the inflatable bladder comprises a first inflatable bladder, the region comprises a first region comprising a mitral valve of Figures 1, 3, and 4; col. 5, lines 57-65).
	Regarding claim 18, Robertson, Jr. teaches the cardiac device further comprises a jacket configured for implantation circumferentially around ventricles of the heart, the jacket including an open top end configured to be positioned in an atrial-ventricular (A-V) groove of the heart, wherein the inflatable bladder is positioned adjacent the jacket (The “jacket” is construed as the enclosure. The limitation “configured to be positioned in an atrial-ventricular (A-V) groove of the heart” is functional language. Since the enclosure is configured to be placed around the exterior of the heart as shown in Figure 4, the enclosure is capable of being placed in an A-V groove as claimed in an A-V groove. See col. 4, lines 25-28 and lines 45-48; see Figures 1, 3, and 13B).
claims 19 and 20, Robertson, Jr. teaches inflating the inflatable bladders comprises filling the inflatable bladder with carbon dioxide via a fluid supply line coupled to the inflatable bladder (col. 5, lines 56-61).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,468,029 (Robertson, Jr.) in view of U.S. Patent No. 6,238,334 (Easterbrook, III et al.).
Regarding claim 11, Robertson, Jr. teaches all the limitations of claim 1. Robertson, Jr. teaches the inflatable bladder is “made of an elastic biocompatible material” (col. 4, lines 47-48), but is silent on the particular material forming the bladder.
However, Easterbrook, III et al. teaches a cardiac device (abstract), comprising an inflatable bladder for deforming inwardly to exert localized pressure against a region of a heart when the inflatable bladder is positioned adjacent the region of the heart and inflated; wherein the inflatable bladder comprises silicone (abstract; col. 5, lines 25-38; col. 6, lines 55-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable bladder of Robertson, Jr. to be formed of silicone as taught by Easterbrook, III et al., because Easterbrook, III et al. teaches silicone is desirable as it is elastic, biocompatible, and .
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,468,029 (Robertson, Jr.) in view of U.S. Patent No. 6,425,856 (Shapland et al.).
Regarding claim 17, Robertson, Jr. teaches all the limitations of claim 12. Robertson, Jr. teaches adjustment to the inflation of the bladder may be made “on perhaps a weekly basis” following initial implantation of the device (col. 6, line 65-col. 6, line 9). Robertson, Jr. does not specify inflation of the bladder occurs after fibrotic encapsulation.
However, Shapland et al. teaches a method of providing localized pressure to one or more regions of a heart to improve heart functioning, the method comprising: positioning a cardiac device adjacent the heart to exert localized pressure on adjacent regions of the heart; and adjusting the device after fibrotic encapsulation (col. 11, line 48-col. 12, line 2; col. 12, line 47-col. 13, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson, Jr. to include adjusting the bladder via inflation after fibrotic encapsulation occurs in light of the teaching of Shapland et al., because Shapland et al. teaches adjustment of the device following fibrotic encapsulation ensures the device remains appropriately sized to improve cardiac function (col. 12, line 47-col. 13, line 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,421,101. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘101 patent. That is, claim 1 is anticipated by claim 1 of the ‘101 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-16 and 19 of the instant application are anticipated by claims 1-22 of the ‘101 patent, by the same reasoning.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,421,101 in view of U.S. Patent No. 6,425,856 (Shapland et al.).
Regarding instant claim 17, claim 17 of the ‘101 patent recites all that is recited in instant claim 17 (which encompasses the limitations of claim 12). The difference between instant claim 17 and claim 17 of the ‘101 patent lies in that instant claim 17 recites “said inflating the inflatable bladder occurs after fibrotic encapsulation”, which is not recited in claim 17 of the ‘101 patent.
.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,421,101 in view of U.S. Patent No. 7,468,029 (Robertson, Jr.).
Regarding instant claim 20, claim 17 of the ‘101 patent recites all that is recited in instant claim 20 (which encompasses the limitations of claim 12). The difference between instant claim 20 and claim 17 of the ‘101 patent lies in that instant claim 20 recites “wherein inflating the inflatable bladder comprises filling the inflatable bladder with at least one of a group consisting of: air, inert gas, silicone gel, saline, and contrast agents”, which is not recited in claim 17 of the ‘101 patent. 
However, Robertson, Jr. teaches a method of providing localized pressure to one or more regions of a heart to improve heart functioning (abstract), the method comprising: a) positioning a cardiac device adjacent the heart (see Figures 1 and 4; col. Figures 1 and 4; col. 5, lines 41-65). Robertson, Jr. teaches inflating the inflatable bladders comprises filling the inflatable bladder with carbon dioxide via a fluid supply line coupled to the inflatable bladder (col. 5, lines 56-61). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 17 of the ‘101 patent such that the bladder is inflated by inert gas, such as carbon dioxide, as taught by Robertson, Jr., because Robertson, Jr. teaches carbon dioxide is a desirable gas for filling bladders of a cardiac device (col. 5, lines 57-65).
Claims 1-9 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,405,981. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘981 patent. That is, claim 1 is anticipated by claim 1 of the ‘981 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-8 and 12-18 of the instant application are anticipated by claims 1-9 of the ‘981 patent, by the same reasoning.
Claims 10, 19, and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,405,981 in view of U.S. Patent No. 7,468,029 (Robertson, Jr.).
Regarding instant claims 10, 19, and 20, claim 7 of the ‘981 patent recites all that is recited in instant claim 10, 19, or 20 (which respectively encompass the limitations of claim 1 or 12). The difference between instant claim 10 and claim 7 of the ‘981 patent lies in that instant claim 10 recites “a fluid supply line configured to be coupled to the inflatable bladder and provide fluid to the inflatable bladder”, which is not recited in claim 7 of the ‘981 patent. The difference between instant claim 19 and claim 7 of the ‘981 patent lies in that instant claim 19 recites “inflating the inflatable bladder comprises filling the inflatable bladder with a fluid via a fluid supply line coupled to the inflatable bladder”, which is not recited in claim 7 of the ‘981 patent. The difference between instant claim 20 and claim 7 of the ‘981 patent lies in that instant claim 20 recites “inflating the inflating bladder comprises filling the inflatable bladder with at least one of a group consisting of: air, inert gas, silicone gel, saline, and contrast agents”, which is not recited in claim 7 of the ‘981 patent.
However, Robertson, Jr. teaches a method of providing localized pressure to one or more regions of a heart to improve heart functioning (abstract), the method comprising: a) positioning a cardiac device adjacent the heart (see Figures 1 and 4; col. 5, lines 41-65), wherein the cardiac device comprises: an inflatable bladder comprising Figures 1 and 4; col. 5, lines 41-65). Robertson, Jr. teaches inflating the inflatable bladders comprises filling the inflatable bladder with carbon dioxide via a fluid supply line coupled to the inflatable bladder (col. 5, lines 56-61). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 7 of the ‘981 patent such that the bladder is inflated by inert gas, such as carbon dioxide, via a fluid supply line coupled to the bladder as taught by Robertson, Jr., because Robertson, Jr. teaches carbon dioxide is a desirable gas for filling bladders of a cardiac device, and providing such a fluid supply line facilitates postoperative adjustment to the bladder to ensure proper pressure is applied (col. 5, line 57-col. 6, line 9).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,405,981 in view of U.S. Patent No. 6,238,334 (Easterbrook, III et al.).
Regarding instant claim 11, claim 7 of the ‘981 patent recites all that is recited in instant claim 11 (which encompasses the limitations of claim 1). The difference between 
However, Easterbrook, III et al. teaches a cardiac device (abstract), comprising an inflatable bladder for deforming inwardly to exert localized pressure against a region of a heart when the inflatable bladder is positioned adjacent the region of the heart and inflated; wherein the inflatable bladder comprises silicone (abstract; col. 5, lines 25-38; col. 6, lines 55-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable bladder of claim 7 of the ‘981 patent to be formed of silicone as taught by Easterbrook, III et al., because Easterbrook, III et al. teaches silicone is desirable as it is elastic, biocompatible, and can “apply substantially uniform pressure” to the heart adjacent the bladder (col. 6, lines 52-64).
Response to Arguments
Applicant's arguments filed 3 December 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
Applicant contends Robertson, Jr. does not anticipate the limitations of claims 1 and 12 as the bladders only deform inwardly due to the attachment of the outer wall to the inelastic jacket (arguments, pages 2-3). The examiner does not find this argument to be persuasive. Robertson, Jr. teaches the inner walls of the bladders are elastic and expandable, and the outer walls of the bladders are attached to the interior surface of the inelastic enclosure, rendering the outer walls “inelastic” (col. 4, lines 26-48; col. 5, lines 43-59). Accordingly, Robertson, Jr. teaches an inflatable bladder as claimed.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/           Primary Examiner, Art Unit 3791